77 S.E.2d 618 (1953)
238 N.C. 197
CANSLER
v.
McLAUGHLIN et al.
No. 523.
Supreme Court of North Carolina.
September 23, 1953.
*623 McDougle, Ervin, Horack & Snepp, Frank W. Snepp, Tillett, Campbell, Craighill & Rendleman, H. B. Campbell, Charlotte, for defendants Catherine Cansler McLaughlin and others, appellants.
John S. Cansler, petitioner-appellee, in propria persona.
Robinson & Jones, Charlotte, for defendants Sarah Cansler Carroll and Jean Carroll Biggerstaff, appellees.
W. T. Covington, Jr., Charlotte, guardian ad litem for unborn children of John S. Cansler and Sarah Cansler Carroll, appellee, in propria persona.
B. Irvin Boyle, Charlotte, guardian ad litem for Anne Cave McLaughlin and others, appellee, in propria persona.
JOHNSON, Justice.
The judgment entered below adjudges in effect (1) that the testator's gift to his daughter, Sarah Cansler Carroll, of the first $3,600 of annual income from the trust estate was to continue for her lifetime rather than until her daughter, Jean Carroll Biggerstaff, reached 25 years of age, and (2) that there can be no distribution of the corpus of the trust estate until after the death of the testator's daughter, except by voluntary action of a majority in interest under the provisions of paragraph (h) of Item VII of the will.
A study of the record impels the conclusion that the judgment correctly interprets the will.
1. The clear meaning of Item VII (b) is that the $3,600 was to be used by the testator's daughter, Sarah Cansler Carroll, for her own support and maintenance "during the time of her natural life" and for the support and maintenance of her daughter, Jean Carroll Biggerstaff, until she reached 25 years of age. The arrival of Jean at age 25 worked a limitation on the obligation of Mrs. Carroll to use part of the $3,600 to support Jean, but it did not limit Mrs. Carroll's right to receive it, it already having been provided that she was to receive this sum during her lifetime.
*624 This appears manifest when paragraph (b) is read in connection with the preceding and succeeding paragraphs. Paragraph (a) disposes of all the income until Mrs. Cansler's death. Paragraph (d) disposes of the income from the death of Mrs. Cansler until the death of Mrs. Carroll, and nowhere else does the testator specify what income Mrs. Carroll is to get. Paragraph (c) provides that on the death of Mrs. Carroll, her daughter Jean shall get one-third of the income until she is 30. If Mrs. Carroll had died before Jean was 25, paragraph (c) rather than paragraph (b) would apply. Thus it seems inescapable that the death of Mrs. Carroll, rather than when Jean reached the age of 25, is the termination date of the $3,600 payments.
2. The language of the will, when read and considered from its four corners, does not support appellants' contention that the children of Edwin T. Cansler, Jr., are entitled to piecemeal distributions of corpus during the lifetime of Mrs. Carroll as they arrive at 30 years of age. This contention is based on the language of paragraph (d) of Item VII.
It may be doubted that paragraph (d) was intended to deal at all with the corpus of the shares ultimately going to the children of the testator's sons. The language is that the surviving trustee "shall hold, use and dispose of one other third of said net income for the use and benefit of his deceased brother's surviving children or grandchildren." (Italics added.)
This paragraph expressly refers to paragraph (h) for provisions having to do with the division of corpus. And it is significant that in paragraph (h) in making provision whereby the beneficiaries, by consent or upon petition of the majority in interest, could divide the corpus, the testator was careful to provide that this could not be done until it was assured that the income from each third of the estate would be at least $3,600 per year. If paragraph (d) should be construed to permit piecemeal distribution of corpus during the life of Mrs. Carroll, such construction would override this clearly-expressed provision of paragraph (h) by which the testator manifestly intended to assure to his daughter, Mrs. Carroll, a yearly income for life of at least $3,600. As to this, it is noted that all four of the children of Edwin T. Cansler, Jr. will be 30 years of age within the next three years and that the children of John S. Cansler will attain that age within a few years.
But be this as it may, and conceding that paragraph (d) deals with corpus as well as income, even so, by its express language it is subject to limitations "similar to those imposed" by paragraph (c).
And insofar as corpus is concerned, the limitations contained in paragraph (c) include a limitation that there shall be no distribution until the death of Mrs. Carroll. Jean Carroll Biggerstafif has already passed 30 years of age. Nevertheless, by the clear language of paragraph (c) she is not entitled to distribution of corpus until her mother dies. Therefore, if paragraph (d) should be construed as dealing with corpus, necessarily it would carry with it the limitations imposed by the language of the paragraph. And manifestly the testator did not mean by "similar limitations" to substitute the death of his son in paragraph (d) for the death of his daughter in paragraph (c), because paragraph (d) itself contains express limitations with respect to the death of the son, and then imposes, in addition, limitations similar to those imposed in paragraph (c). Thus the death of Mrs. Carroll stands as a limitation upon both paragraph (c) and paragraph (d). Moreover, paragraph (d) applies only to "one other third of said net income." Paragraph (c) applies to one-third of the net income from the whole estate for the use and benefit of Jean Carroll Biggerstaff after her mother's death. "One other third" could not come into being until the first third was created by the death of Mrs. Carroll. Therefore, in any event paragraph (d) by its clear terms imposes the death of Mrs. Carroll as a condition precedent to its operation.
The appellants' contentions and arguments contra, ably presented with considerable *625 force of logic, have been considered with care. However, a contextual study of the grammatical meaning and logical sense of the language of the will in the light of the manner in which the testator and the objects of his testamentary disposition were circumstanced, impels the conclusion that the court below correctly declared the testator's intent. Neither technical interpretation nor involved rules of construction seem necessary in sustaining the judgment below. Heyer v. Bulluck, 210 N.C. 321, 186 S.E. 356.
The question of when the trust will terminate after the death of Sarah Cansler Carroll is not presented for decision.
The judgment below is
Affirmed.